Case 8:20-cv-02098-DOC-ADS Document 24 Filed 02/24/21 Page 1 of 1 Page ID #:88




   1    CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282                                              JS-6
   2    Russell Handy, Esq., SBN 195058
   3    Dennis Price, Esq., SBN 279082
        Amanda Seabock, Esq., SBN 289900
   4    8033 Linda Vista Road, Suite 200
   5    San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
   6    amandas@potterhandy.com
        Attorneys for Plaintiff
   7
   8
                               UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10    DAMIEN MINNA,                                     Case: 8:20-cv-02098-DOC-ADS
  11             Plaintiff,
  12      v.                                              ORDER granting Voluntary
                                                          Dismissal With Prejudice
  13    DANA POINT PLAZA RE
        HOLDINGS, LLC, a Delaware
  14    Limited Liability Company; THAI                   Fed. R. Civ. P. 41(a)(1)(A)(i)
        DARA INC., a California
  15    Corporation,
  16             Defendants.
  17           The Court GRANTS Plaintiff's voluntarily dismissal of the above
  18   captioned action with prejudice pursuant to Federal Rule of Civil Procedure
  19   41(a)(1)(A)(i).
  20           This matter may be dismissed without an Order of the Court.
  21
  22           Dated: February 24, 2021
  23
  24                                                      Hon. David O. Carter
                                                          U.S. District Judge
  25
  26
  27
  28


                                                      1

                         Order granting Plaintiff’s Voluntary Dismissal With Prejudice
                          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i)
